Holmes, J.,
dissenting. I cannot agree with either the rationale of this court or that of the Court of Appeals, so I *657strongly dissent from this court’s radical departure from prior Ohio law.
Turning first to the rationale adopted by the majority here, it must first be pointed out that appellant Sickler is not being charged with any independent breach of duty on his own part. Rather, the appellees sought to hold the appellant vicariously liable for the asserted negligence of the nurse-anesthetist on the basis of respondeat superior.
In my view, the trial court was correct in holding that appellant was, as a matter of law, not vicariously liable for the nurse-anesthetist’s negligence. She, the nurse-anesthetist, is not an employee of Dr. Sickler nor an employee of the hospital in which the surgery was taking place. Rather, she is an employee of Anesthesia Associates, an independent contractor with whom the hospital contracts to provide anesthesia services. Dr. Sickler did not direct or control or supervise her in the process of administering the anesthesia. He simply stood by and watched her do it to make certain that she did not hyperflex or hyperextend the neck to compromise his part of the process. He neither directed her how to do it nor told her the techniques because “[s]he knows far more about it than I do.” Although he had the right to tell her if he had seen it not being done properly, he basically just stood by as he had every right to do, unless he observed the anesthetist using a questionable technique.
Next, I turn to the contention that R. C. 4731.35 provides a basis for imposing liability upon the appellant. R. C. 4731.35 reads:
“Sections 4731.01 to 4731.47, inclusive, of the Revised Code shall not apply to or prohibit in any way the administration of an anaesthetic by a registered nurse under the direction of and in the immediate presence of a licensed physician, provided such nurse has taken a prescribed course in anaesthesia, at a hospital in good standing.”
In my opinion this section does not impose duties of supervision upon a surgeon, nor does it create a relationship between a surgeon and a nurse-anesthetist which could serve to hold the appellant vicariously liable. Rather, it provides the nurse-anesthetist with an exemption from the prohibitions in R. C. 4731.01 to 4731.47 inclusive. That a nurse-anesthetist *658can administer anesthetic only “under the direction of and in the immediate presence of a licensed physician” is a condition precedent to the nurse-anesthetist’s exemption.
Accordingly, I would reverse the judgment of the Court of Appeals.
Sweeney, J., concurs in the foregoing dissenting opinion.